The Honorable Tommy Mitchum State Representative P. O. Box 2082 Batesville, AR 72501
Dear Rep. Mitchum:
This is in response to your opinion request wherein you asked this Office to review a provision in a proposed consolidation agreement between two school districts.  The provision in question provides that the newly consolidated school district shall succeed to all the "rights and property" of the old school districts and become liable for all "contracts, debts and obligations" of those districts.
Ark. Stat. Ann. 80-2422 and 80-2433 (Repl. 1980) clearly provide that any newly created school district succeeds to the property, debts, and contracts of the dissolved districts.  This principle is consistently found in all Arkansas statutes addressing the question of consolidation, annexation or merger of school districts.
Hence, in response to your inquiry, this Office has reviewed item 3 of the consolidation agreement submitted with your opinion request and finds the provisions therein consistent with Arkansas law.
The opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair, III.